Citation Nr: 0018264	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-43 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to service-connected malignant 
lymphoma.  

2.  Entitlement to an increased rating for residuals of a 
right knee contusion with arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the RO 
in Buffalo, New York, finding that service connection was not 
warranted for arthritis.  An appeal followed, and the Board 
remanded the matter to the RO in September 1997.  By its 
rating decision of September 1999, the RO determined that the 
veteran's service-connected right knee disorder did include 
arthritis, and that the combined right knee disability should 
be evaluated as 10 percent disabling.  The veteran has 
continued to appeal for a higher rating.

This case is also on appeal from an October 1996 RO decision 
which, under the provisions of 38 U.S.C.A. § 1151 (West 
1991), denied the veteran's claim for service connection for 
peripheral neuropathy as secondary to medications for the 
residuals of his service-connected malignant lymphoma.   In 
its September 1997 remand, the Board pointed out that RO had 
improperly considered the veteran's claim under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), when the issue 
should have been construed as simply a claim for service 
connection for peripheral neuropathy on a secondary basis and 
considered under the provisions of 38 C.F.R. § 3.310.  Action 
of the RO denied entitlement of the veteran to secondary 
service connection for peripheral neuropathy, as the 
veteran's claim therefor was found to be not well grounded.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy, secondary to service-connected 
malignant lymphoma, is supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.

2.  The veteran's service-connected right knee disorder is 
manifested by complaints of dull aching pain, weakness, and 
stiffness and objective evidence of arthritis, crepitus, some 
limitation of motion, and functional loss; evidence of 
instability, subluxation, ankylosis, swelling, or medial or 
lateral angulation is absent.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy, secondary to service-connected 
malignant lymphoma, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for the assignment of a 20 percent rating, 
but none greater, for residuals of a right knee contusion, 
with arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (1999); VAOPGCPREC 23-97, 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Groundedness: Secondary Service Connection for 
Peripheral Neuropathy

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as a 
psychosis, if manifested to the required degree within a 
prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (1999).  

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail as to 
that issue.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence or 
aggravation and medical nexus for purposes of well grounding 
a claim.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The chronicity provision of § 3.303(b) is applicable 
where evidence, regardless of its date, shows that an 
appellant had a chronic condition in service or during an 
applicable presumption period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  Such provisions do not apply generally 
to claims for secondary service connection, where the focus 
is on the relationship between the entities in question.

In this instance, the veteran contends that he has peripheral 
neuropathy, secondary to use of Vincristine, which he took 
for treatment of his service-connected malignant lymphoma.  
In support of his claim, the veteran submits a June 1995 
statement from his private physician, wherein a medical 
opinion was provided that Vincristine "is known to cause 
peripheral neuropathy" and that "it is entirely possible 
that his (the veteran's) numbness of his extremities is 
related to this medication."  

The record indicates that the veteran is service connected 
for residuals of malignant lymphoma and that, during the 
course of treatment for the lymphoma, use of Vincristine was 
made.  Also shown by the record is a medical diagnosis of 
current disability involving peripheral neuropathy and the 
aforementioned professional opinion of a private physician 
indicating a possible tie between the veteran's peripheral 
neuropathy and his service-connected lymphoma.  Based 
thereon, the Board finds that the veteran's claim for 
secondary service connection for peripheral neuropathy is 
well grounded.  See Epps, supra; 38 U.S.C.A. § 5107(a).

II.  Claim for Increase:  Right Knee

A. Factual Background

Review of the veteran's service medical records reveals that 
the veteran was treated for a right knee problems following 
an inservice injury.  

In October 1970, the veteran submitted a claim for service 
connection for a right knee disorder. 

On a VA examination in December 1970, the diagnosis was 
residuals of sprain or contusion of the right knee.  It was 
reported that there was no ligamentous laxity and no evidence 
of internal derangement was found. 

In a February 1971 decision, the RO granted the veteran's 
claim for service connection for a right knee condition, 
identified at that time as residuals of sprain or contusion 
of the right knee.  The RO assigned a 0 percent rating under 
the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code (DC) 
5257 (for other impairment of the knee, including recurrent 
subluxation or lateral instability).

In April 1994, the veteran submitted a statement indicating 
that his right knee condition included arthritis and that he 
desired to be service connected for that entity.  The veteran 
reported that the knee disorder made him unable to stand for 
any time whatsoever and that it caused him difficulty going 
up and down stairs.  He also stated that he had to rely on 
pain medication to secure the proper rest at night.  With 
this statement, the veteran submitted a February 1994 letter 
from his private physician, David R. Graham, M.D., which 
indicated that the veteran had mild osteoarthritis of the 
right knee. 

In May 1995, the RO denied the veteran's claim for service 
connection for arthritis, finding, in essence, that the 
veteran had not submitted any evidence to indicate that his 
arthritis was related to his inservice right knee injury.

In a statement on this substantive appeal of June 1996, the 
veteran reported that the pain in his right knee had become 
worse over the years.  He also stated that he had been taking 
over-the-counter medication for many years, and that he had 
turned to Naprosyn, or to other medication prescribed by Dr. 
Graham, when the pain became too severe.  

In September 1997, the Board remanded the veteran's case for 
additional development, to include a new VA orthopedic 
examination.

On a VA examination in October 1998, it was noted that the 
veteran had a history of a right knee medial meniscectomy in 
1970.  On physical examination, it was reported there was no 
medial or lateral angulation and no swelling of the 
suprapatellar or infrapatellar pouch.  Coarse crepitus was 
noted of both knees, and strength in the right knee was found 
to be much better than that on the left.  The examiner stated 
that abduction testing (consisting of valgus strain applied 
to the lateral aspect of the knee joint) was negative for 
medial collateral ligament impairment on the right, and that 
adduction testing (consisting of applying varus strain to the 
medial aspect of the knee joint) was negative for impairment 
of the lateral collateral ligament on the right.  The 
McMurray's sign and drawer's test were both found to be 
negative.  Range of motion testing of the right knee revealed 
that the veteran had flexion to 110 degrees, and that he had 
extension to five degrees less than full extension.  The 
diagnoses included osteoarthritis of the right knee.  

In an April 1999 memorandum from the VA Medical Center (VAMC) 
in Bath, New York, a VA physician reported that "[i]t is at 
least likely that the arthritis of the right knee is 
proximately due to (sic) etiologically related to the 
service-connected residuals of documented right knee 
sprain/contusion."  Symptoms attributed to the service-
connected right knee disability were reported to include:  
Continuous dull aching pain associated with weakness and 
stiffness; limitation in the levels of performance of certain 
activities, such as prolonged standing, walking on uneven 
surface, or climbing a flight of stairs; and functional loss 
of both knees with regards to ambulation because of weakened 
movement, impaired coordination, low threshold for fatigue, 
pain, and stiffness.  The physician noted as well that the 
veteran's gait was quite unsteady when asked to walk or stand 
for extended periods. 

In a September 1999 decision, the RO granted service 
connection for arthritis and recharacterized the combined 
service-connected right knee disorder as residuals of a right 
knee contusion with arthritis.  By this decision, the right 
knee disorder was evaluated as 10 percent disabling under DC 
5003-5257, effective from the original date of receipt of the 
claim for increase in May 1994.

B. Analysis

The veteran's claim for increase is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence and complied fully with the remand directives, 
such that there is no further duty of VA to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); see Stegall 
v. West, 11 Vet. App. 268 (1998).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that where 
entitlement to compensation has already been established and 
increase in disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, although the recorded history 
of a disability is to be reviewed in order to make a more 
accurate evaluation, the regulations do not give old medical 
reports precedence over current findings.  Therefore, the 
Board finds that the most probative examination is the 
current VA examination, since it best reflects the veteran's 
present level of disability and since the VA physician 
performing that examination also has had the opportunity to 
review the veteran's entire claims file.

Disability evaluations are determined by the application of a 
schedule of ratings that  is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In the instant case, the veteran's service-connected right 
knee disorder was initially rated as noncompensable under 38 
C.F.R. 4.71a, DC 5257 (for other impairment of the knee).  
Under this DC, a 10 percent rating is assigned for slight 
impairment of the knee, with recurrent subluxation or lateral 
instability.  When the impairment is moderate, a 20 percent 
application is warranted.  A 30 percent evaluation requires 
severe impairment.  38 C.F.R. 4.71a, DC 5257.  

Review of the record, including the October 1998 VA 
examination report, reveals that the veteran's right knee 
disability does not include subluxation or instability.  In 
fact, the results clinical and laboratory testing performed 
in October 1998 indicated that there was no impairment of the 
ligaments of the veteran's right knee.  Since the evidence on 
file shows that the veteran's right knee disability does not 
include instability or recurrent subluxation, a 10 percent or 
higher evaluation under DC 5257 is not possible.  

The Board notes that knee disorders may also be rated on the 
basis of the degree to which the disability reduces range of 
motion of that joint.  Where limitation of flexion of either 
leg is to 60 degrees, a 0 percent rating is for assignment.  
Where flexion is limited to 45 degrees, a 10 percent 
evaluation is warranted, and where flexion is limited to 30 
degrees, a 20 percent rating is warranted.  38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of either leg to 5 
degrees is rated 0 percent.  Extension limited to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5261.  As the veteran's right knee can currently flex to 110 
degrees and there is but a five degree loss of extension from 
normal, a compensable rating is not warranted under either DC 
5260 or DC 5261. 

There is otherwise no showing of ankylosis of the right knee, 
dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, or symptoms from 
an earlier removal of semilunar cartilage of the right knee, 
such as would permit rating under alternate criteria set 
forth in DCs 5256, 5258, and 5259.

In addition to evaluating knee disorders under the above 
noted criteria, the RO may assign a separate rating for the 
veteran's arthritis of the right knee, pursuant to precedent 
opinions of the VA's General Counsel, which hold that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 9-98 and 23-97.

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate DC for the 
specific joint or joints involved.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

The medical evidence shows that the veteran has arthritis 
with some limitation of motion of the right knee.  On the 
most recent VA examination in October 1998, range of motion 
was from 5 degrees of extension to 110 degrees of flexion.  A 
full range of motion of the knee is zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  As explained above, the veteran's range of motion, 
as measured on the 1998 VA examination, is not compensable 
under the limitation-of-motion DCs 5260 and 5261.  However, 
the presence of arthritis of the right knee, with at least 
some limitation of motion, supports a 10 percent rating under 
DCs 5003 and 5010.  

Since degenerative arthritis is evaluated under a DC that is 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding of the Court in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, there is 
significant evidence of pain and functional loss provided by 
the VA examiner, who in his April 1999 addendum to an earlier 
report, noted that the veteran had continuous dull aching 
pain with both weakness and stiffness, in addition to 
ambulatory problems due to weakened  movement, impaired 
coordination, and a low threshold for fatigue and pain.  Such 
warrant the assignment of a 10 percent rating, in addition to 
the 10 percent rating assigned under 5003-5257 for the 
residuals of a right knee contusion and arthritis.  38 C.F.R. 
§§ 4.40, 4.45.  In sum, the veteran's right knee disability 
is properly rated as 20 percent disabling, but no greater.  

Additionally, the Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question in the absence of evidence of a 
marked interference with employment or frequent 
hospitalization for treatment of the right knee.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  While the 20 
percent rating for the right knee is shown to be in order, a 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 20 percent for the disability in 
question.  Hence, 38 U.S.C.A. § 5107(b) is not for 
application as to that portion of the veteran's appeal.


ORDER

The veteran's claim of entitlement to service connection for 
peripheral neuropathy, secondary to service-connected 
malignant lymphoma is well grounded, and to that extent 
alone, that portion of the appeal is granted.

A 20 percent rating, but none greater, for residuals of a 
contusion of the right knee with arthritis is granted, 
subject to those provisions governing the payment of monetary 
benefits.


REMAND

As the veteran's claim for secondary service connection for 
peripheral neuropathy is well grounded, VA has a duty to 
assist him in developing the facts pertinent to such claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  
On review of the record, the Board finds that medical 
professionals have presented different and conflicting 
opinions as to the cause of the veteran's peripheral 
neuropathy, including but not limited to an etiology of 
chemo-therapeutic agents; Agent Orange exposure; right ulnar 
neuropathy due to compression or entrapment at the elbow and 
electrical evidence for mild, incidental, right C7 and T1 
radiculopathy; use of Vincristine; lumbar radiculopathy 
and/or lumbar stenosis.

With this conflicting medical evidence on file, the Board is 
unable to ascertain whether or not the veteran currently has 
peripheral neuropathy secondary to use of Vincristine.  The 
Board thus finds that this case must be remanded to the RO to 
afford the veteran a VA examination to reconcile the 
conflicting medical evidence and to furnish a medical opinion 
as to the etiology of any peripheral neuropathy.  The Court 
has stated that VA is not permitted to base decisions on its 
own unsubstantiated medical conclusions.   See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Further medical 
evaluation of the veteran, one which takes into account the 
records of the veteran's prior medical history, is required 
in order to clarify the etiology of any current peripheral 
neuropathy before an appellate decision can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Board is also aware that there may be additional medical 
evidence available regarding the veteran's peripheral 
neuropathy that is not already on file.  Noted in this regard 
is the fact that the file contains no records of examination 
or treatment for peripheral neuropathy later than April 1999.  
Copies of any records of ongoing treatment for this disorder 
should be obtained and associated with the claims file before 
the veteran undergoes further examination.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, this matter is REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him  
since his discharge from service for 
peripheral neuropathy.  After obtaining 
any necessary authorizations, the health 
care providers that the veteran 
identifies should be contacted and asked 
to submit copies of all medical records 
documenting their treatment, which are 
not already in the claims folder.  All 
records obtained which are not already on 
file should be associated with the claims 
folder.  Regardless of the response 
obtained from the veteran, all records of 
VA treatment not already on file must be 
obtained for inclusion in the claims 
folder. 

2.  Thereafter, the RO should schedule 
the veteran for a VA neurological 
examination for the purpose of 
determining whether the veteran suffers 
from peripheral neuropathy and, if so, 
its etiology.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all applicable diagnostic 
testing, including an electromyogram and 
nerve conduction velocity testing if 
deemed warranted by the examiner.  All 
established diagnoses are to be fully set 
forth.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.

The examiner should provide a 
professional opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any existing 
peripheral neuropathy is the result of 
the veteran's use of Vincristine or other 
agent used to treat the veteran's 
malignant lymphoma, or is otherwise 
secondary to some other aspect of his 
lymphoma.  Any other service-related 
etiology for the peripheral neuropathy 
should be fully set forth, and in 
particular, the likelihood that herbicide 
exposure in service led to the onset of 
the veteran's peripheral neuropathy must 
be addressed.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
thereof should be made a part of the 
record. 

4.  Thereafter, the RO should take any 
other actions deemed necessary to develop 
the veteran's claim, following which the 
RO should readjudicate the veteran's 
claim for secondary service connection 
for peripheral neuropathy.  If the 
benefit requested by the veteran is 
denied, he and his representative should 
be furnished a supplemental statement of 
the case which provides adequate notice 
of all actions taken by the RO subsequent 
to the issuance of the September 1999 
supplemental statement of the case.  The 
appellant must then be afforded an 
opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals


 



